Citation Nr: 1137650	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-03 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cincinnati, Ohio


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at St. Luke Hospital East, to include Radiology Associates and Emergency Care Physicians of Northern Kentucky, for treatment received on March 12, 2007.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to June 1972.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 administrative decision of the Department of Veterans Affairs Medical Center (VAMC) in Cincinnati, Ohio, the agency of original jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The medical condition for which the Veteran sought emergency medical treatment was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

2.  A VA or other Federal facility or treatment provider was not feasibly available at that time. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not previously authorized incurred for treatment at St. Luke East Hospital, to include Radiology Associates and Emergency Care Physicians of Northern Kentucky, on March 12, 2007 have been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 17.120, 17.121, 17.1000-17.1008 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The Veteran is seeking payment of or reimbursement for unauthorized medical expenses incurred at St. Luke East Hospital on March 12, 2007 for emergency medical treatment.  It also appears that this emergency visit resulted in charges from Radiology Associates and Emergency Care Physicians of Northern Kentucky.  

There is evidence that some of the Veteran's medical expenses were paid by charitable organizations, while other expenses were waived by the treatment provider after the AOJ denied payment.  Therefore, the full extent of the Veteran's financial liability for the medical expenses incurred on March 12, 2007 is unclear.  However, as it appears that he was financially liable for at least some of his medical expenses, the Board will address whether the Veteran is entitled to payment or reimbursement.  

Generally, in order to be entitled to payment of or reimbursement for private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations.  

Under 38 U.S.C.A. § 1728 and implementing regulations, reimbursement of unauthorized medical expenses is available only where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service connected disability associated with and held to be aggravating an adjudicated service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a veteran who (i) is participating in a vocational rehabilitation program as defined in 38 U.S.C.A. § 3101(9), and (ii) is medically determined to have been in need of such care or services; and (3) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or to obtain prior VA authorization for the required services would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  All of these statutory requirements must be met before payment may be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

To be eligible for payment of or reimbursement for emergency services for non service connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), the veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

At issue in this case is whether the medical condition for which the Veteran sought emergency medical treatment was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and whether a VA or other Federal facility or treatment provider was feasibly available.

Here, the Veteran sought treatment for left flank pain, as well as blood in his urine.  It appears from the emergency department discharge note that the onset of this pain was relatively sudden and unrelated to any injury.  The diagnosis at time of discharge was acute flank pain, possible renal colic, and aortic aneurysm, incidental finding.  

In May 2007, the clinic director of a VAMC concluded that the Veteran's condition was not a medical emergency; however, no explanation for this conclusion was provided.  The Board notes that a medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, the issue is not whether a medical professional considers the Veteran's condition an "emergency", but whether a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.   

Under that standard, the Board finds that a reasonable person would conclude that the onset of pain in a region of the body containing vital organs accompanied by blood in the urine is a serious medical condition requiring immediate medical attention, and that a delay in seeking immediate medical attention would be hazardous to life or health.

The Board next turns to whether the Veteran could have feasibly sought treatment at a VA or other federal medical facility for his condition.

The clinic director who reviewed the Veteran's claim in May 2007 concluded that he could have feasibly sought treatment from VA, although again provided no explanation.

However, the Veteran has argued that an ambulance would not have taken him to the nearest VAMC if he had called one and he stated that the only person available to drive him was unwilling to drive him to the VAMC, but did drop him off at the closest hospital.  

As an initial matter, the Board accepts that given the Veteran's medical condition at the time he sought emergency medical treatment, he could have reasonably concluded that he was unable to safely drive himself, even assuming he is otherwise able to drive, which is not clear from the record.  

The Board also finds credible the Veteran's assertion that if he had called an ambulance, that ambulance would not have taken him to the closest VAMC.  In March 2007, the Veteran resided in Dayton, Kentucky, but the closest VAMC to his home appears to have been the VAMC in Cincinnati, Ohio.  St. Luke East Hospital in Fort Thomas, Kentucky was closer to his residence than this VAMC, and an ambulance would most likely have taken the Veteran to the closest emergency room that was accepting patients.  

Since the Veteran was unable to drive himself and an ambulance would most likely have taken him to St. Luke or another nearby hospital, the Veteran's best a chance of getting to a VAMC on March 12, 2007 would have been to get a ride.  According to the Veteran, the only person who was able to drive him to the hospital that morning was a young and inexperienced driver who was unwilling to drive the greater distance to the VAMC, but did drop the Veteran off at the closer St. Luke East Hospital.  There is no evidence to suggest that the Veteran had another way of getting to a VA facility or that his account of events is not credible.  For these reasons, the Board must conclude that the Veteran could not have sought treatment from VA on March 12, 2007.  

Accordingly, based on all the above evidence, the Board finds that entitlement to payment of or reimbursement for unauthorized medical expenses incurred at St. Luke East Hospital, to include Radiology Associates and Emergency Care Physicians of Northern Kentucky, on March 12, 2007 is granted.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

However, the VCAA and its implementing regulations do not apply to claims for benefits governed by 38 C.F.R. Part 17 (the governing regulations for reimbursement of private medical expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001); see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).

Furthermore, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   

ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at St. Luke East Hospital, to include Radiology Associates and Emergency Care Physicians of Northern Kentucky, on March 12, 2007 is granted.   


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


